Citation Nr: 0717060	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for 
postoperative arthralgia joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 until May 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran a non-
compensable disability rating for postoperative arthralgia 
joint disease of the left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his timely March 2004 substantive appeal, the veteran 
requested a Travel Board hearing. The hearing was scheduled 
for August 24, 2004.  In early August 2004, the RO received 
the veteran's request to re-schedule the hearing before the 
Board due to circumstances beyond his control. No action was 
taken on this request at that time.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare for 
the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




